Title: From Thomas Jefferson to Enoch Edwards, 7 May 1801
From: Jefferson, Thomas
To: Edwards, Enoch


               
                  Dear Sir
                  Washington May 7. 1801.
               
               Your favor of Apr. 17. went on to Monticello, & arriving after I had left it, followed me to this place where I recieved it last night. in the mean time mine of Apr. 18. was on it’s way to you, & doubtless has safely reached you. bene fecisti, domine. you have done for me ten times better than I could have done myself: and have economized in price beyond my expectations. now to particulars. I adhere to the Semicircular light. our climate absolutely requires it. and with me, fashion gives way to utility. I give up plated caps to the hubs for plated bands. also the plated hook at pole end, which is so exposed to be broken &c. also the lamps are entirely useless. I prefer the harnes to be plated at top, bottom, & eyes, & the rest covered. this gives us I believe 84. D.—instead of the cloth and calico lining, I would prefer a lining of green Marroco, alone. the difference in price you will be so good as to arrange.—I observe that your visits to mr Hanse will carry you by the door of mr Savage on 4th. street. will you be so good as to step in, as to look at his paintings, and carelessly ask him the price of the portrait he has of Saml. Adams, without suggesting from whom the question comes? I forget whether it is a whole or half length. this you can be so good as to mention in your next as well as his minimum of price. you see how I grow upon your goodness: but it is so frank that one cannot but grow on it. I do not foresee however that I shall impose upon it but once more. that will be by & bye, when I am ready at Monticello for carpets. the handsomest I ever saw was on your floor at Frankford the last time I had the pleasure of seeing you there. were mrs Edwards or yourself in traversing Philadelphia ever to have your eye caught by any as handsome as that, I should surely ask you to arrest it for me. present my best respects to mrs Edwards & accept yourself assurances of my friendly esteem and consideration.
               
                  
                     Th: Jefferson
                  
               
            